Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 19, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  130698(55)                                                                                           Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  HIGHLAND-HOWELL DEVELOPMENT                                                                          Stephen J. Markman,
                                                                                                                      Justices
  COMPANY, LLC,
           Petitioner-Appellant,
                                                                              SC: 130698
  v                                                                           CoA: 262437
                                                                              MTT: 00-307906
  TOWNSHIP OF MARION,
             Respondent-Appellee.
  _____________________________________

             On order of the Chief Justice, the motion by the Michigan Association of
  Home Builders for leave to file a brief amicus curiae in this case is considered and it is
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 19, 2006                  _________________________________________
                                                                               Clerk